Title: To Thomas Jefferson from Cherokee Nation, 5 January 1809
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     
                        farther 
                     
                     Washington City janawarey 5 1809
                  
                  this is twenty two Days Sence we arived at this plase we hant heard Nothing as yet from our farther there is Six of us Sent as a delatation we are all Cherokees and Raisd as it war in one house the old Cheefs that Sent us hear—they Cant Deturmmin at there Consels at home on one tolk the Lower Towns Delatation when we Came to this plase we agreed in our oppinons—the first we knowd they have Saide that the Lower Towns is Deturmeed to move I have all Reddey told you the ways of our old Cheefs that they are So feeelminded they Soon for Get there tolks this is the Case with the Lower towns messhengers but it was there old Cheefs that Dereced them they are asking you for assistance to move they are asking you for Guns—your advise has Been to us to Lay by our Guns and Goe to farming Git hoes plowes and axes the yung peopel holds your tolk fast Respecting farming and Industrey those peopel that has follered your advise Respecting Industrey has now Children Groing up they are apt to persew the Exsampel of there parence.—
                  Like wise our wimmin was told for to Set in the house and make Close for ther family when we have adarter Borne we Expect when abel to work She will foller hur mothers Exsampil the wimmen is to be pitted it tis by them that we are all Borne and Raied they Love there Children to be Near them as when they are in the Corne feild they Expect to See them at mele Times—farther it has been along time Sense our peopel begun to Goe over the masasippa and while they are out at there hunting they Sumtimes meets with misfortains and those that Rase them are at home when we Studdey on it we think the old wimmen and Children are more to be pitted then the old Cheefs that wants to move—we have now found out that it tis them Selves that wants to Goe for our peopel war heartofore perswaded that it was the wish of ther father—farther this we inform you hoping that you will Give the Same tolk To our peopel as you have Done heartofore hopeing you will Consider that it was your advise to Larne the wayes of white peopel—
                  now we have Changed our prinsabel Cheef we hope he will be the person for our father to tolk with hear after and also those men that war put in the plase of the other two old Cheefs that was Dismist. father those men that wants to move it tis persevabel they throw away the plow and pick up the Gun and also throw away the wimmen Spening wheles—in our presents they tell you they foller your advise that Cant be follering your advise we Say So Likewise but we foller it as well as we Can by trying agracultra &c if they move they Dont tell us the Result of there Removeel they tell you that they wont Botes and Good Guns that is what makes us Suspeshus—the things that they ask for we Leve to be Setteld betwen our pressent prinsabel Cheef and our father the president of the united States
                  
                     John Warker his X mark
                     John Mcentush his X mark
                     Ridge his X mark
                  
                  
                     
                        [Note in TJ’s hand:] farming. hunting.
                  
               